per curiam :
Llamado el presente caso para vista ante el tribunal de instancia tuvo lugar el siguiente incidente según surge de la transcripción de evidencia aprobada por el magis-trado que entendió en el proceso:
*824“Sr. Alguacil:
Francisco Torres Ortiz! (Comparece)
Lie. Rivera:
No culpable.
Hon. Juez:
Tiene que renunciar al jurado y leerse la acusación.
Lie. Rivera:
Renunciamos al jurado.
Hon. Juez:
Como se pide. Léase la acusación.” (Subrayado nuestro.)
Si bien en Pueblo v. Figueroa, 77 D.P.R. 188 (1954), indicamos que el derecho constitucional a juicio por jurado es renunciable y que, conforme a la legislación entonces pre-valeciente,(1) no existía requisito alguno que exigiera que el acusado renunciara personalmente tal derecho, y por tanto, podía ser renunciado a través de su abogado defensor, no es menos cierto que, según dijimos en Pueblo v. Díaz Martínez, 87 D.P.R. 691 (1963), “la renuncia de ese derecho debe surgir de la decisión espontánea o voluntaria del acusado.” En este caso la renuncia fue ordenada por el juez que presi-día. No puede sostenerse válidamente. No se nos escapa la posibilidad de que el diálogo arriba transcrito pudo haber sido el resultado de alguna conversación fuera del récord, pero ante la transcripción desprovista de toda explicación y apro-bada por el juez a quo, no podemos sostener la convicción.

Se revocará la sentencia dictada por el Tribunal Superior, Sala de Guayama, en 20 de marzo de 1962, y se con-cederá un nuevo juicio.


 La Regla 111 de Procedimiento Criminal de 1963 requiere que el acusado renuncie “expresa y personalmente” el derecho a juicio por jurado.